DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application filed 01/11/2019 is PRO 62/616,831 filed 01/12/2018.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 6, 2021 has been entered.  
Claims 5-10,15,20,27-29,48-49 and 64-81 are pending in the instant application.
Claims 5,15,20,27-28, 48-49,64-79 and 81 are being examined herewith.
Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 3/2/2020, 10/6/2021, and 2/10/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the Examiner.
Response to Arguments

Applicant’s arguments over the 35 U.S.C. 103(a) rejection of claims 5, 5, 15, 20, 26-28, 48-49, 63-72, and 74-75  over Haag et al. (US6869953) in view of Berger et al. ("Phase I Safety and Pharmacokinetic Study of CT-011, a Humanized Antibody Interacting with PD-1, in Patients with Advanced Hematologic Malignancies. Clin Cancer Res 2008;14(10) May 15, 2008) is persuasive. The rejection is herewith withdrawn.  
Applicant’s arguments over the 35 U.S.C. 103(a) rejection of claims 5, 15, 20, 26-28, 48-49, 63-72, and 74-75  over Eden et al. ("MP65-07 TREATMENT WITH THE HISTONE DEACETYLASE INHIBITOR, CI-994, IN COMBINATION WITH PD-1 BLOCKADE LEADS TO REGRESSION OF INTRAVESICAL MURINE TUMORS." The Journal of Urology 197.4S (2017): e854-e855.) in view of Berger et al. ("Phase I Safety and Pharmacokinetic Study of CT-011, a Humanized Antibody Interacting with PD-1, in Patients with Advanced Hematologic Malignancies. Clin Cancer Res 2008;14(10) May 15, 2008) is persuasive. The rejection is herewith withdrawn.  
The following rejections are made:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 15, 20, 26-28, 48-49, 64-79 and 81 are rejected under 35 U.S.C. 103 as being unpatentable over Jacques et al. (WO2014152444A1) in view of Berger et al. ("Phase I Safety and Pharmacokinetic Study of CT-011, a Humanized Antibody Interacting with PD-1, in Patients with Advanced Hematologic Malignancies. Clin Cancer Res 2008;14(10) May 15, 2008).
The claims are :

    PNG
    media_image1.png
    645
    828
    media_image1.png
    Greyscale

Jacques et al. teaches 
    PNG
    media_image2.png
    329
    751
    media_image2.png
    Greyscale
The reference further teaches  methods of inhibiting histone deacetylase ("HDAC") enzymes with the compounds. The method is for treating (e.g., controlling, relieving, ameliorating, alleviating, or slowing the progression of) or methods for preventing (e.g., delaying the onset of or reducing the risk of developing) a cancer (e.g. cutaneous T cell lymphoma, B cell lymphomas (reads on diffuse B cell lymphomas), and colorectal cancer; kidney (adenocarcinoma, Wilm's tumor (nephroblastoma), lymphoma (reads on follicular), leukemia)). Jacques et al. teaches the composition can further include an additional therapeutic agent.
Although, the reference an additional therapeutic agent in general, the reference fails to specify the combination with an anti PD 1 antibody.
Berger et al. teaches an anti PD 1 antibody, CT-011 in treatment of hematologic malignancies: acute myeloid leukemia (AML), chronic lymphocytic leukemia, non-Hodgkin's lymphoma, Hodgkin's lymphoma, or multiple myeloma.
It would have been obvious to one of ordinary skill in the art at the time of the invention to treat non-Hodgkin's lymphoma, with a combination of the compound in Jacques et al.  and Berger et al.  The motivation comes from the teaching of Jacques et al.  that the compounds are useful in treating cancers such as cutaneous T cell lymphoma, B cell lymphomas, and colorectal cancer and are used in combination with other therapeutic agents; further, Berger et al. teaches the  anti PD 1 antibody, CT-011 in treatment of hematologic malignancies: acute myeloid leukemia (AML), chronic lymphocytic leukemia, non-Hodgkin's lymphoma, Hodgkin's lymphoma, or multiple myeloma.  Hence, a skilled artisan would have had reasonable expectation of successfully treating  lymphomas with the combination treatment.

Claims 5, 15, 20, 26-28, 48-49, 64-79 and 81 are rejected under 35 U.S.C. 103 as being unpatentable over Holson et al. (US20150191427A1.) in view of Berger et al. ("Phase I Safety and Pharmacokinetic Study of CT-011, a Humanized Antibody Interacting with PD-1, in Patients with Advanced Hematologic Malignancies. Clin Cancer Res 2008;14(10) May 15, 2008).
The claims are :

    PNG
    media_image1.png
    645
    828
    media_image1.png
    Greyscale

Holson et al. teaches 
    PNG
    media_image3.png
    302
    389
    media_image3.png
    Greyscale
.
The reference further teaches selective HDAC3 inhibitors useful for  treating, alleviating, and/or preventing cancer in a subject and treating, alleviating, and/or preventing a hematological disease in a subject comprising administering to the subject in need thereof an effective amount of a compound of the invention or a pharmaceutically acceptable salt, hydrate, solvate, or prodrug thereof. In one aspect, the hematological disease is selected from acute myeloid leukemia, acute promyelocytic leukemia, acute lymphoblastic leukemia, chronic myelogenous leukemia, myelodysplastic syndromes, and sickle cell anemia. The cancers include solid tumors, neoplasms, carcinomas, sarcomas, leukemias, lymphomas and the like; treating, alleviating, and/or preventing geni tourinary tract cancer selected from kidney (adenocarcinoma, Wilm's tumor nephroblastoma, lymphoma, leukemia). Holson et al. teaches the composition can further include an additional therapeutic agent.
Although, the reference an additional therapeutic agent in general, the reference fails to specify the combination with an anti PD 1 antibody.
Berger et al. teaches an anti PD 1 antibody, CT-011 in treatment of hematologic malignancies: acute myeloid leukemia (AML), chronic lymphocytic leukemia, non-Hodgkin's lymphoma, Hodgkin's lymphoma, or multiple myeloma.
It would have been obvious to one of ordinary skill in the art at the time of the invention to treat lymphomas, with a combination of the compound in Holson et al.  and Berger et al.  The motivation comes from the teaching of Holson et al.  that the compounds are useful in treating cancers; and acute myeloid leukemia, acute promyelocytic leukemia, acute lymphoblastic leukemia, chronic myelogenous leukemia and are used in combination with other therapeutic agents; further, Berger et al. teaches the  anti PD 1 antibody, CT-011 in treatment of hematologic malignancies: acute myeloid leukemia (AML), chronic lymphocytic leukemia, non-Hodgkin's lymphoma, Hodgkin's lymphoma, or multiple myeloma.  Hence, a skilled artisan would have had reasonable expectation of successfully treating  lymphomas with the combination treatment.

Claims 5, 15, 20, 26-28, 48-49, 64-79 and 81 are rejected under 35 U.S.C. 103 as being unpatentable over Holson et al. (US9790184.) in view of Berger et al. ("Phase I Safety and Pharmacokinetic Study of CT-011, a Humanized Antibody Interacting with PD-1, in Patients with Advanced Hematologic Malignancies. Clin Cancer Res 2008;14(10) May 15, 2008).
The claims are :

    PNG
    media_image1.png
    645
    828
    media_image1.png
    Greyscale

Holson et al. teaches 
    PNG
    media_image4.png
    275
    378
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    359
    413
    media_image5.png
    Greyscale
.
The reference further teaches selective HDAC3 inhibitors useful for  treating, alleviating, and/or preventing cancer in a subject and treating, alleviating, and/or preventing a hematological disease in a subject comprising administering to the subject in need thereof an effective amount of a compound of the invention or a pharmaceutically acceptable salt, hydrate, solvate, or prodrug thereof. In one aspect, the hematological disease is selected from acute myeloid leukemia, acute promyelocytic leukemia, acute lymphoblastic leukemia, chronic myelogenous leukemia, myelodysplastic syndromes, and sickle cell anemia. The cancers include solid tumors, neoplasms, carcinomas, sarcomas, leukemias, lymphomas and the like; treating, alleviating, and/or preventing geni tourinary tract cancer selected from kidney (adenocarcinoma, Wilm's tumor nephroblastoma, lymphoma, leukemia). Holson et al. teaches the composition can further include an additional therapeutic agent.
Although, the reference an additional therapeutic agent in general, the reference fails to specify the combination with an anti PD 1 antibody.
Berger et al. teaches an anti PD 1 antibody, CT-011 in treatment of hematologic malignancies: acute myeloid leukemia (AML), chronic lymphocytic leukemia, non-Hodgkin's lymphoma, Hodgkin's lymphoma, or multiple myeloma.
It would have been obvious to one of ordinary skill in the art at the time of the invention to treat lymphomas, with a combination of the compound in Holson et al.  and Berger et al.  The motivation comes from the teaching of Holson et al.  that the compounds are useful in treating cancers; and acute myeloid leukemia, acute promyelocytic leukemia, acute lymphoblastic leukemia, chronic myelogenous leukemia and are used in combination with other therapeutic agents; further, Berger et al. teaches the  anti PD 1 antibody, CT-011 in treatment of hematologic malignancies: acute myeloid leukemia (AML), chronic lymphocytic leukemia, non-Hodgkin's lymphoma, Hodgkin's lymphoma, or multiple myeloma.  Hence, a skilled artisan would have had reasonable expectation of successfully treating  lymphomas with the combination treatment.
Claims 5, 15, 20, 26-28, 48-49, 64-79 and 81 are rejected under 35 U.S.C. 103 as being unpatentable over Holson et al. (US 20180072671A1) in view of Berger et al. ("Phase I Safety and Pharmacokinetic Study of CT-011, a Humanized Antibody Interacting with PD-1, in Patients with Advanced Hematologic Malignancies. Clin Cancer Res 2008;14(10) May 15, 2008).
The claims are :

    PNG
    media_image1.png
    645
    828
    media_image1.png
    Greyscale

Holson et al. teaches 
    PNG
    media_image6.png
    372
    387
    media_image6.png
    Greyscale
.
The reference further teaches selective HDAC3 inhibitors useful for  treating, alleviating, and/or preventing cancer in a subject and treating, alleviating, and/or preventing a hematological disease in a subject comprising administering to the subject in need thereof an effective amount of a compound of the invention or a pharmaceutically acceptable salt, hydrate, solvate, or prodrug thereof. In one aspect, the hematological disease is selected from acute myeloid leukemia, acute promyelocytic leukemia, acute lymphoblastic leukemia, chronic myelogenous leukemia, myelodysplastic syndromes, and sickle cell anemia. The cancers include solid tumors, neoplasms, carcinomas, sarcomas, leukemias, lymphomas and the like; treating, alleviating, and/or preventing geni tourinary tract cancer selected from kidney (adenocarcinoma, Wilm's tumor nephroblastoma, lymphoma, leukemia). Holson et al. teaches the composition can further include an additional therapeutic agent.
Although, the reference an additional therapeutic agent in general, the reference fails to specify the combination with an anti PD 1 antibody.
Berger et al. teaches an anti PD 1 antibody, CT-011 in treatment of hematologic malignancies: acute myeloid leukemia (AML), chronic lymphocytic leukemia, non-Hodgkin's lymphoma, Hodgkin's lymphoma, or multiple myeloma.
It would have been obvious to one of ordinary skill in the art at the time of the invention to treat lymphomas, with a combination of the compound in Holson et al.  and Berger et al.  The motivation comes from the teaching of Holson et al.  that the compounds are useful in treating cancers; and acute myeloid leukemia, acute promyelocytic leukemia, acute lymphoblastic leukemia, chronic myelogenous leukemia and are used in combination with other therapeutic agents; further, Berger et al. teaches the  anti PD 1 antibody, CT-011 in treatment of hematologic malignancies: acute myeloid leukemia (AML), chronic lymphocytic leukemia, non-Hodgkin's lymphoma, Hodgkin's lymphoma, or multiple myeloma.  Hence, a skilled artisan would have had reasonable expectation of successfully treating  lymphomas with the combination treatment.
Claims 5, 15, 20, 26-28, 48-49, 64-79 and 81 are rejected under 35 U.S.C. 103 as being unpatentable over Holson et al. (WO2014018979A1) in view of Berger et al. ("Phase I Safety and Pharmacokinetic Study of CT-011, a Humanized Antibody Interacting with PD-1, in Patients with Advanced Hematologic Malignancies. Clin Cancer Res 2008;14(10) May 15, 2008).
The claims are :

    PNG
    media_image1.png
    645
    828
    media_image1.png
    Greyscale

Holson et al. teaches 
    PNG
    media_image7.png
    318
    738
    media_image7.png
    Greyscale
.
The reference further teaches selective HDAC3 inhibitors useful for  treating, alleviating, and/or preventing cancer in a subject and treating, alleviating, and/or preventing a hematological disease in a subject comprising administering to the subject in need thereof an effective amount of a compound of the invention or a pharmaceutically acceptable salt, hydrate, solvate, or prodrug thereof. In one aspect, the hematological disease is selected from acute myeloid leukemia, acute promyelocytic leukemia, acute lymphoblastic leukemia, chronic myelogenous leukemia, myelodysplastic syndromes, and sickle cell anemia. The cancers include solid tumors, neoplasms, carcinomas, sarcomas, leukemias, lymphomas and the like; treating, alleviating, and/or preventing geni tourinary tract cancer selected from kidney (adenocarcinoma, Wilm's tumor nephroblastoma, lymphoma, leukemia). Holson et al. teaches the composition can further include an additional therapeutic agent.
Although, the reference an additional therapeutic agent in general, the reference fails to specify the combination with an anti PD 1 antibody.
Berger et al. teaches an anti PD 1 antibody, CT-011 in treatment of hematologic malignancies: acute myeloid leukemia (AML), chronic lymphocytic leukemia, non-Hodgkin's lymphoma, Hodgkin's lymphoma, or multiple myeloma.
It would have been obvious to one of ordinary skill in the art at the time of the invention to treat lymphomas, with a combination of the compound in Holson et al.  and Berger et al.  The motivation comes from the teaching of Holson et al.  that the compounds are useful in treating cancers; and acute myeloid leukemia, acute promyelocytic leukemia, acute lymphoblastic leukemia, chronic myelogenous leukemia and are used in combination with other therapeutic agents; further, Berger et al. teaches the  anti PD 1 antibody, CT-011 in treatment of hematologic malignancies: acute myeloid leukemia (AML), chronic lymphocytic leukemia, non-Hodgkin's lymphoma, Hodgkin's lymphoma, or multiple myeloma.  Hence, a skilled artisan would have had reasonable expectation of successfully treating  lymphomas with the combination treatment.
Reference of Relevance: Jacques et al. (US8957066B2).
Conclusion
	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on (571)270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAYLA SOROUSH/Primary Examiner, Art Unit 1627